Case 3:19-cr-00001-TJC-PDB Document 143 Filed 06/26/20 Page 1 of 2 PageID 3423



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                               CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
______________________________/

  UNOPPOSED MOTION TO TRAVEL FROM JULY 28, 2020 THROUGH AUGUST 3,
                              2020
       Defendant JOHN R. NETTLETON, by and through undersigned counsel, files this

unopposed motion requesting permission to travel, and states in support:

       1.      Defendant is presently on bond, awaiting sentencing before this Court.

       2.      The terms of Defendant’s release require him to remain within the Middle District

of Florida.

       3.      Defendant is seeking permission to travel outside the state of Florida beginning on

July 28, 2020, and going through August 3, 2020, in order to attend the wedding of his girlfriend’s

brother. Defendant’s girlfriend’s brother is set to get married in the state of Maine at that time.

       4.      Defendant requests permission to travel via plane from Orlando to Boston,

Massachusetts, on July 28, 2020, and then travel by car to Maine that same day.

       5.      Defendant would then remain in Maine until August 3, 2020, at which point he

would drive back to Boston. On August 3, Defendant’s flight would depart Boston and stop in

Baltimore, Maryland for a brief layover before arriving back in Orlando on that same date.

       6.      Defendant has provided the flight information to the Government, along with the

address where he intends to stay while in Maine.


                                                  1
Case 3:19-cr-00001-TJC-PDB Document 143 Filed 06/26/20 Page 2 of 2 PageID 3424



       7.      If this Court grants this motion, Defendant can provide the flight and address

information to the probation office.

       8.      Opposing counsel Todd Gee, of the U.S. Dept. of Justice, has stated that the

Government does not oppose this motion.



       WHEREFORE, Defendant requests permission to travel to and from Maine between July

28, 2020, and August 3, 2020, as stated above.



       Submitted on June 26, 2020, by

       s/ Daniel Schwarz
       Daniel Schwarz
       FBN 84665
       245 SE 1st Street, Suite 404
       Miami, FL 33131
       Phone: 305-900-0481
       Fax: 305-503-6973
       Daniel@danielschwarzlaw.com



                                   CERTIFICATE OF SERVICE

         I hereby certify that on June 26, 2020, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
parties.

                                             s/ Daniel Schwarz
                                             Daniel Schwarz




                                                 2
